DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 4/28/2021 has been entered.  Claims 1-21 are pending in the application.  Claim 21 is new.  The amendments to the claims overcome each and every objection, 112(b), and 101 rejection previously set forth in the Final Office Action mailed on 1/29/2021.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Abstract (currently amended):
A fluid treatment system for a percutaneous cable and methods of assembly and use are described herein. In one aspect, the fluid treatment system includes a delivery tube comprising a distal end and a proximal end. The distal end is configured to surround at least a portion of the percutaneous cable. The percutaneous cable extends from within a patient to outside the patient through tissue at an exit site. The proximal end is connectable to a fluid source. Fluid from the fluid source is configured to be delivered to the exit site through the delivery tube. The fluid treatment system includes an anchor coupleable to the percutaneous cable to secure the percutaneous cable to the tissue at the exit site.

Claim 1 (currently amended):
A treatment fluid supply system for an implantable medical device, the treatment fluid supply system comprising: 
a percutaneous cable configured to transfer electric power supplied by a power source disposed external to a patient to the implantable medical device, wherein the percutaneous cable is configured for implantation into the patient to extend from within the patient to outside the patient through an exit site aperture in a tissue surrounding the exit site aperture; 
a subdermal anchor interfaced with and extending radially away from the percutaneous cable, wherein the subdermal anchor is configured for implantation within site aperture 
a delivery tube attached to the percutaneous cable, wherein the delivery tube comprises a distal end, wherein the delivery tube surrounds a percutaneous portion of the percutaneous cable that extends through the exit site aperture, wherein the delivery tube is connectable to a fluid source to receive a flow of a treatment fluid from the fluid source, and wherein the delivery tube is configured to discharge the flow of the treatment fluid out of the distal end of the delivery tube onto the subdermal anchor for redirection by the subdermal anchor so as to flow out from the exit site aperture in contact with the tissue surrounding the exit site aperture.

Claim 3 (currently amended): 
The treatment fluid supply system of claim 2, wherein the subdermal anchor comprises at least one of: an outer covering, an adhesive, a suture, a sleeve, a tubular device, a filament bundle, and a skirt.

Claim 4 (currently amended):
The treatment fluid supply system of claim 2, wherein the subdermal anchor comprises a skirt configured to extend radially away from the percutaneous cable to engage the tissue surrounding the exit site aperture, and wherein the skirt comprises a mesh material.

Claim 11 (currently amended):

an implantable blood pump; 
an implantable cable coupleable to the implantable blood pump, wherein the implantable cable comprises a percutaneous portion that is configured to extend from within a patient to outside the patient through an exit site aperture in a tissue surrounding the exit site aperture;
a subdermal anchor interfaced with and extending radially away from the implantable cable, wherein the subdermal anchor is configured for implantation within the tissue surrounding the exit site aperture 
a delivery tube comprising a first end portion coupled with the percutaneous portion so as to extend into the exit site aperture and a second end coupleable to a fluid source, wherein the delivery tube is configured to receive a flow of a treatment fluid from the fluid source and discharge the flow of the treatment fluid onto the subdermal anchor for redirection by the subdermal anchor so as to flow out from the exit site aperture in contact with the tissue surrounding the exit site aperture.

Claim 12 (currently amended):
The blood pump system of claim 11, wherein the subdermal anchor comprises a seal that is interfaced with the implantable cable and configured to redirect the flow of the treatment fluid discharged from the delivery tube so as to flow out of the exit site aperture in contact with the tissue surrounding the exit site aperture.


A method of discharging a flow of a treatment fluid onto a tissue surrounding an exit site aperture of a percutaneous cable coupled to an implanted medical device to reduce or prevent infection of the tissue surrounding the exit site aperture, the method comprising: 
surrounding at least a portion of the percutaneous cable that extends from within a patient to outside of the patient through the exit site aperture in the tissue surrounding the exit site aperture with a distal end portion of a delivery tube; 
supporting the distal end portion of the delivery tube proximate the exit site aperture; 
receiving the flow of the treatment fluid into the delivery tube, wherein the flow of the treatment fluid is supplied by a fluid source; 
restraining the percutaneous cable via a subdermal anchor coupled to one or more subdermal layers of skin of the patient surrounding the exit site aperture; and 
discharging the flow of the treatment fluid from the distal end portion into the exit site aperture onto the subdermal anchor for redirection by the subdermal anchor so as to flow out from the exit site aperture in contact with the tissue surrounding the exit site aperture.

Claim 18 (currently amended):
The method of claim 16, wherein the delivery tube coaxially surrounds at least the portion of the percutaneous cable.


The method of claim 16, further comprising applying negative pressure to the tissue surrounding the exit site aperture via a vacuum assisted closure system.

Claim 21 (currently amended):
The treatment fluid supply system of claim 1, wherein the subdermal anchor comprises a seal that is interfaced with the percutaneous cable and configured to redirect the flow of the treatment fluid discharged from the distal end so as to flow out of the exit site aperture in contact with the tissue surrounding the exit site aperture.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the treatment fluid supply system as claimed, specifically including a subdermal anchor interfaced with and extending radially away from the percutaneous cable, wherein the subdermal anchor is configured for implantation within the tissue surrounding the exit aperture site and coupling to one or more subdermal layers of skin of the patient, and wherein the delivery tube surrounds a percutaneous portion of the percutaneous cable that extends through the exit site aperture such that the delivery tube is configured to discharge the flow of the treatment fluid out of the distal end of the delivery tube onto the subdermal anchor for redirection by the subdermal anchor so as to flow out from the exit site 
Claims 2-10 and 21 are allowed by virtue of their dependency on allowable claim 1.
In regards to independent claim 11, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the blood pump system as claimed, specifically including a subdermal anchor interfaced with and extending radially away from the percutaneous cable, wherein the subdermal anchor is configured for implantation within the tissue surrounding the exit aperture site and coupling to one or more subdermal layers of skin of the patient, and wherein the delivery tube comprises a first end portion coupled with the percutaneous portion so as to extend into the exit site aperture such that the delivery tube is configured to discharge the flow of the treatment fluid out onto the subdermal anchor for redirection by the subdermal anchor so as to flow out from the exit site aperture in contact with the tissue surrounding the exit site aperture.  The closest prior art, Yamazaki et al. (US 2003/0176835 A1), discloses a blood pump system (see Figs. 4, 6, and 14a-f) comprising: an implantable blood pump (100); an implantable cable (300) coupleable to the implantable blood pump (100) (see Fig. 4, par. [0121]), wherein the implantable cable (300) comprises a percutaneous portion that is configured to extend from within a patient to outside the patient through an exit site aperture in a tissue surrounding the exit site aperture (see Figs. 4, 14a-f); an extracorporeal anchor (420 and 440); and a delivery tube (460) comprising a second end (top end of 640 at opening 464) coupleable to a fluid source (see par. [0138]), wherein the delivery tube (460) is 
Claims 12-15 are allowed by virtue of their dependency on allowable claim 11.
In regards to independent claim 16, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the method as claimed, specifically including restraining the percutaneous cable via a subdermal anchor coupled to one or more subdermal layers of skin of the patient surrounding the exit site aperture; and discharging the flow of the treatment fluid from the distal end portion into the aperture onto the subdermal anchor for redirection by the subdermal anchor so as to flow out from the exit site aperture in contact with the tissue surrounding the exit site aperture.  The closest prior art, Yamazaki et al. (US 2003/0176835 A1), discloses a method of discharging a flow of a treatment fluid onto a tissue surrounding subdermal anchor coupled to one or more subdermal layers of skin of the patient surrounding the exit site aperture; and discharging the flow of the treatment fluid from the distal end portion into the aperture onto the subdermal anchor for redirection by the subdermal anchor so as to flow out from the exit site aperture in contact with the tissue surrounding the exit site aperture.  Additionally, it would not have been obvious to modify the anchor of Yamazaki to be a subdermal anchor with fluid discharged from the distal end portion into the aperture onto the subdermal anchor because it would require substantial redesign of the device.
Claims 17-20 are allowed by virtue of their dependency on allowable claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783